Dykman, J.
This is an appeal from an order of the special term disallowing certain cross-interrogatories to witnesses to be examined on commission, at Rome, in Italy. The action is for the recovery of damages for the deprivation of the plaintiff of his support and maintenance as a priest, and of his rights and privileges as a member of the Custodia of Buffalo of the Order of Friars Minor of the Strict Observance, incorporated as the Society of Friars Minor of the Order of St. Francis; and a perusal of the pleadings shows plainly that the rejected interrogatories are immaterial to any question which can be litigated upon the trial of this action. Under the provisions of the Code1 either party must be allowed to insert in interrogatories to be annexed to a commission for the examination of witnesses any question pertinent to. the issue which he proposes, and the converse of this rule is easily deduced,— that a party must not be allowed to insert in such interrogatories any question not pertinent to the issue. It is true, the question of relevancy and materiality might be reserved until the trial; but it is equally true that impertinent and irrelevant interrogatories should never be propounded. An, examination of the questions disallowed at the special term shows them to be objectionable in many respects, and we think they were properly rejected. The order should be affirmed, with $10 costs and disbursements.
All concur.

 Section 892.